  Case 2:18-cv-00039-Z-BR Document 12 Filed 12/02/20                   Page 1 of 7 PageID 56



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

 KEITH DRUZZEL KENNEBREW,                       §
 TDCJ-CID No. 0330114,                          §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §     2:18-CV-039
                                                §
 AMARILLO PAROLE BOARD, et al.,                 §
                                                §
        Defendants.                             §


                         MEMORANDUM OPINION AND ORDER
                        DISMISSING CIVIL RIGHTS COMPLAINT

       Plaintiff Keith Druzzel Kennebrew, acting pro se and while a prisoner incarcerated in the

Texas Department of Criminal Justice (“TDCJ”), Correctional Institutions Division, has filed suit

pursuant to 42 U.S.C. § 1983 complaining against the above-referenced Defendants and has been

granted permission to proceed in forma pauperis. For the following reasons, Plaintiff’s civil rights

Complaint is DISMISSED with prejudice.

       BACKGROUND

       Plaintiff claims that on June 12, 2016, he was denied parole by the Amarillo Parole Board

and two of its members, Defendant Charles Shipman and Defendant Anthony Ramirez. ECF No.

3, at 4. Plaintiff states that he is serving a life sentence for a 1982 aggravated robbery conviction

See id. Plaintiff argues he was denied Due Process during his parole review and, additionally, that

Defendants Shipman and Ramirez denied him Equal Protection through “disparate treatment.” See

id. Specifically, Plaintiff argues that Defendants Shipman and Ramirez failed to utilize his “good

time” at the earliest eligibility date for parole release. See id. Plaintiff makes no other specific

claims concerning the denial of due process or parole during his parole proceedings.
    Case 2:18-cv-00039-Z-BR Document 12 Filed 12/02/20                                Page 2 of 7 PageID 57



          The official TDCJ website lists Plaintiff’s parole eligibility date as June 25, 2001. See

TDCJ ONLINE OFFENDER SEARCH, https://offender.tdcj.texas.gov/OffenderSearch/ (last visited

Nov. 23, 2020). Further, the site lists the following reasons for Plaintiff’s parole denial:

           1D CRIMINAL HISTORY – the record indicates that the offender has repeatedly
          committed criminal episodes that indicate a predisposition to commit criminal acts
          upon release.

           2D NATURE OF OFFENSE – the record indicates the instant offense has elements
          of brutality, violence, assaultive behavior, or conscious selection of victim's
          vulnerability indicating a conscious disregard for the lives, safety, or property of
          others, such that the offender poses a continuing threat to public safety.

           4D INSTITUTIONAL ADJUSTMENT – the record indicates that the offender has
          an unsatisfactory institutional adjustment.

See id.

          LEGAL STANDARDS

          When a prisoner confined in any jail, prison, or other correctional facility brings an action

with respect to prison conditions under any federal law, the Court may evaluate the complaint and

dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990), if it is

frivolous 1, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The

same standards will support dismissal of a suit brought under any federal law by a prisoner

confined in any jail, prison, or other correctional facility, where such suit concerns prison

conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se

complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991). 2


1
  A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993).
2
  Green vs. McKaskle, 788 F.2d 1116, 1120 (5th Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)


                                                            2
  Case 2:18-cv-00039-Z-BR Document 12 Filed 12/02/20                    Page 3 of 7 PageID 58



       ANALYSIS

       Plaintiff is seeking injunctive relief, compensatory damages and punitive damages for

excessive time served. He does not state he is seeking immediate release. See ECF No. 3, at 5. In

this case, Plaintiff expressly invokes 42 U.S.C. § 1983 as the basis for his challenge to the

calculation of his sentence. Ordinarily, a prisoner may not file a civil rights lawsuit under § 1983

to challenge the fact or duration of his confinement. See Preiser v. Rodriguez, 411 U.S. 475, 489

(1973). Rather, a prisoner who seeks his release from custody must pursue appropriate relief in

state court followed, if necessary, by a petition governed by the federal habeas corpus statutes

found at 28 U.S.C. § 2254. See id. However, Plaintiff makes Due Process and Equal Protection

claims based on the alleged failure to properly apply the law during his parole hearing and claims

other inmates were released after good time was properly applied. See ECF No. 3, at 4.

       To establish liability under § 1983, a civil rights plaintiff must establish two elements: (1)

state action, i.e., that the conduct complained of was committed under color of state law, and (2) a

resulting violation of federal law, i.e., that the conduct deprived the plaintiff of rights secured by

the Constitution or laws of the United States. See Collins v. City of Harker Heights, 503 U.S. 115,

120 (1992); see also Townsend v. Moya, 291 F.3d 859, 861 (5th Cir. 2002) (In short, “[s]ection

1983 provides a claim against anyone who, ‘under color of state law, deprives another of his or

her constitutional rights.”) (quoting Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 452 (5th Cir.

1994)). The Complaint filed by Plaintiff alleges that prison officials have miscalculated his

sentence under Texas law by failing to count his good-time credits, thereby delaying his eligibility

for parole in violation of the Due Process and Equal Protection Clauses (Plaintiff argues “disparate

treatment” and the Court construes this as an Equal Protection claim) under the Fourteenth

Amendment.



                                                  3
  Case 2:18-cv-00039-Z-BR Document 12 Filed 12/02/20                   Page 4 of 7 PageID 59



       There are two ways in which a state prisoner becomes eligible for early release from

confinement under Texas law. The first is by “parole” and the second is “mandatory supervision”

release. “Parole” means “the discretionary and conditional release of an eligible inmate sentenced

to the institutional division so that the inmate may serve the remainder of the inmate’s sentence

under the supervision of the pardons and paroles division.” TEX. GOV’T CODE § 508.001(6).

Subject to several important exceptions, most Texas inmates are “eligible for release on parole

when the inmate’s actual calendar time served plus good conduct time equals one-fourth of the

sentence imposed or 15 years, whichever is less.” Id. § 508.145(f). Similarly, “mandatory

supervision” is “the release of an eligible inmate so that the inmate may serve the remainder of the

inmate's sentence not on parole but under the supervision of the pardons and paroles division.” Id.

§ 508.001(5). Although parole is wholly discretionary, an inmate’s release to mandatory

supervision is required, subject to certain exceptions, when the “actual calendar time the inmate

has served plus any accrued good conduct time equals the term to which the inmate was

sentenced.” Id. § 508.147(a); Jackson v. Johnson, 475 F.3d 261, 263, n.1 (5th Cir. 2007).

       Based on the nature of Plaintiff’s conviction for “aggravated robbery,” Plaintiff does not

argue eligibility for mandatory supervision; thus, his only claims are for wrongful denial of

discretionary parole. See TEX. GOV’T CODE § 508.149(a)(1) (aggravated robbery not eligible for

mandatory supervision). Good-time credit in Texas is a privilege and not a right. See TEX. GOV’T

CODE § 498.003(a). Although Plaintiff argues that he served additional time based on the 2016

decision by the Amarillo Parole Board, it is clear that Plaintiff first became eligible for parole in

2001. See TDCJ ONLINE OFFENDER SEARCH, https://offender.tdcj.texas.gov/OffenderSearch/ (last

visited Nov. 23, 2020). As such, any claim for “wrongful calculation” is time-barred, as Plaintiff

was previously eligible and previously denied parole. No statute of limitations is set forth under



                                                 4
  Case 2:18-cv-00039-Z-BR Document 12 Filed 12/02/20                   Page 5 of 7 PageID 60



section 1983. However, the United States Supreme Court has held that the statute of limitations

for a civil rights action is to be determined by reference to the prescriptive period for personal

injury actions in the forum state. Hardin v. Straub, 490 U.S. 536, 540 (1989); Owens v. Okure,

488 U.S. 235, 240 (1989). In Texas, the prescriptive period for such claims is two years. TEX. CIV.

PRAC. & REM. CODE § 16.003(a) (West 2011).

       Plaintiff’s Due Process claim is frivolous. Prison inmates typically are entitled to protection

under the Due Process Clause only when an official action infringes upon a constitutionally

protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 483–84 (1995). Liberty interests

emanate from either the Due Process Clause itself or from state law. See Kentucky Dept. of

Corrections v. Thompson, 490 U.S. 454, 460 (1989). A convicted prisoner does not have a

constitutional right to conditional release before the expiration of a valid sentence. See Greenholtz

v. Inmates of the Neb. Penal & Correctional Complex, 442 U.S. 1, 7 (1979). Likewise, the

Constitution does not guarantee an inmate good-time credit for satisfactory behavior while in

prison. Wolff v. McDonnell, 418 U.S. 539, 557 (1974); Madison v. Parker, 104 F.3d 765, 768 (5th

Cir. 1997). Therefore, Plaintiff’s Due Process claim depends on the existence of an interest created

by state law.

       In Texas, it is well established that only those inmates who are eligible for mandatory

supervision have a constitutional expectancy of early release under the Texas mandatory

supervision scheme and a protected liberty interest in the good-time credits that they have earned.

Malchi v. Thaler, 211 F.3d 953, 956 (5th Cir. 2000) (addressing the mandatory supervision scheme

in place prior to September 1, 1996); see also Teague v. Quarterman, 482 F.3d 769, 776 (5th Cir.

2007) (addressing the mandatory supervision scheme in place before and after September 1, 1996).

Plaintiff is not eligible for mandatory supervision and has, therefore, no protected liberty interest



                                                 5
  Case 2:18-cv-00039-Z-BR Document 12 Filed 12/02/20                     Page 6 of 7 PageID 61



in early release. In light of this authority, the Fifth Circuit has recognized repeatedly that the Texas

parole statutes create no constitutional right to release on parole because they encourage no

expectancy of early release. See e.g. Parks v. Perry, 273 Fed. Appx. 366 (5th Cir. 2008)

(unpublished); Williams v. Briscoe, 641 F.2d 274, 277 (5th Cir. 1981).

        Plaintiff also alleges that, by not counting his good-time credits toward his parole eligibility

date, prison officials have calculated his sentence in a manner that violates the Fourteenth

Amendment Equal Protection Clause. To establish an Equal Protection claim, a plaintiff must

demonstrate that (1) the state created two or more classifications of similarly situated prisoners

that were treated differently; and (2) the classification had no rational relation to any legitimate

governmental objective. See Johnson v. Rodriguez, 110 F.3d 299, 306–07 (5th Cir. 1997). A

plaintiff may also state an equal protection claim if he alleges that his disparate treatment was

motivated by any illegitimate animus or ill-will. See Village of Willowbrook v. Olech, 528 U.S.

562, 564 (2000) (per curiam) (discussing Equal Protection claims brought by a “class of one”).

        Here, Plaintiff wholly fails to allege any “similarly situated” prisoners who were not

allowed certain good time calculations for parole eligibility. Rather, Plaintiff argues some

prisoners (not “similarly situated” ones) are released based on a proper calculation of good time

credits. However, as noted above, Plaintiff became eligible for parole in 2001. He was denied

parole based on his criminal history, the nature of his offense, and his institutional adjustment. See

TDCJ ONLINE OFFENDER SEARCH, https://offender.tdcj.texas.gov/OffenderSearch/ (last visited

Nov. 23, 2020). Additionally, Plaintiff makes no claims whatsoever that the denial of his parole

was based on animus to a protected class of individuals, including himself. As such, Plaintiff’s

claim for “disparate treatment” is frivolous.




                                                   6
 Case 2:18-cv-00039-Z-BR Document 12 Filed 12/02/20                Page 7 of 7 PageID 62



       CONCLUSION

       For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42

U.S.C. § 1997e(a), it is ORDERED that the Civil Rights Complaint by Plaintiff filed pursuant to

42 U.S.C. § 1983 be DISMISSED with prejudice as frivolous.

       SO ORDERED.

       December 2, 2020.

                                           ________________________________
                                           MATTHEW J. KACSMARYK
                                           UNITED STATES DISTRICT JUDGE




                                              7
